Citation Nr: 1739098	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-23 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a back condition.

2. Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 and October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of that hearing is of record.  The Board notes that the Veteran mentioned in the December 2016 hearing that his peripheral neuropathy symptoms were increasing and had spread to his hands and fingers.  The Board directs the RO to contact the Veteran and determine whether he wants to file a claim for entitlement to service connection for peripheral neuropathy of his hands and fingers.

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of competent and credible evidence weighs against finding that peripheral neuropathy of the lower extremities was demonstrated in-service, that peripheral neuropathy of the lower extremities was compensably disabling within a year of separation from active duty, or that there is a nexus between a current diagnosis of peripheral neuropathy of the lower extremities and service, to include in-service herbicide exposure.


CONCLUSION OF LAW

Bilateral peripheral neuropathy of the lower extremities was not incurred in or aggravated by service, and bilateral neuropathy of the lower extremities may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in July 2013.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

A VA examination was obtained in January 2017.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II.	Service Connection

The Veteran contends that his peripheral neuropathy of the lower extremities is related to his military service, to include exposure to herbicide agents in Vietnam.

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, referred to as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for peripheral neuropathy if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Certain diseases associated with Agent Orange/herbicide agent exposure in service are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  Such diseases include early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307 (a)(6)(ii).

Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309  were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 54,763 (Sept. 6, 2013). 

It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it was noted it does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection. 

Notwithstanding the provisions of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.309  (e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. § 3.309  (e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303 (d).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has a diagnosis of peripheral neuropathy of the lower extremities, which he contends is the result of his military service, specifically exposure to herbicides.

Reviewing the pertinent evidence of record, the Veteran's service personnel records (SPRs) indicate that he served aboard the U.S.S. Tortuga, which has been determined by VA to have "operat[ed] primarily or exclusively on Vietnam's inland waterways."  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (updated September 5, 2017); see also Training Letter (TL) 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era (Sept. 9, 2010) (reflecting that service in the "the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam" is sufficient to establish the presumption of herbicide exposure).  Accordingly, by virtue of this "brown water" service, the Veteran is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6).

The Veteran's service treatment records were negative for complaints or treatments related to peripheral neuropathy of the lower extremities.  The August 1967 separation examination was negative for peripheral neuropathy of the lower extremities.

In April 2012, a VA treatment note described how the Veteran reported that his peripheral neuropathy symptoms began about 8 to 10 years earlier and started with burning in his feet bilaterally.  The VA physician noted that the Veteran's symptoms had slowly progressed without clear exacerbations with the exception of his carboplatin chemotherapeutic treatment 2 years ago which resulted in worsening lower extremity neuropathic symptoms and a concurrent increase in his gabapentin dosage.  The Veteran described weakness predominantly from his hips to his knees bilaterally but was unsure if this was from neuropathy or spinal stenosis. 

In December 2012, the Veteran saw his treating VA physician for a follow up regarding his peripheral neuropathy.  He reported that this condition started about 10 years prior.  He described burning pain and numbness in his feet.  The physician noted that the Veteran had multiple reasons for intrinsic muscle weakness as well as sensory neuropathy which included Agent Orange exposure, Carboplatin, left arm lympthedema with axillary mass removal, radial nerve injury and spinal stenosis with surgery in May 2012.  

On an Agent Orange examination in July 2013, the Veteran reported that he was initiating a claim for peripheral neuropathy.  The VA physician noted that given the Veteran's complex set of neurological problems, it was not clear that Agent Orange was the culprit. 

In August 2013, the Veteran submitted a statement in support of his claim.  He described how he had symptoms of numbness and pain in both lower legs while still on active duty in 1966 and 1967.  He said at that time he attributed the symptoms to his lower back injury and not to peripheral neuropathy.  

In April 2015, the Veteran saw his treating VA physician for his claim.  The Veteran reported that pain in his feet started about 12 years ago but numbness and tingling in his feet started back in 1966 or 1967.  

In December 2015, the Veteran's private physician submitted a letter regarding his claim.  The private physician stated that the Veteran had severe sensory peripheral neuropathy.  He said that the Veteran reported first feeling numbness in his feet when he was discharged from military service.

In September 2016, the Veteran saw his treating VA physician for his claim.  The VA physician noted a diagnosis of severe sensorimotor axonal peripheral polyneuropathy.  His neuropathy had been evaluated and thought to be due to carboplatin, Agent Orange, and hyperglycemia.

At the December 2016 Board hearing, the Veteran testified that he had some pain and numbness in his legs that he related to his back pain while in service.  The Veteran stated that upon discharge, he started to develop some numbness in his lower legs and especially in his feet, which he related to his back pain.  He said that it was not until 2000 when he saw a doctor for the numbness in his legs.  At that point he was diagnosed with peripheral neuropathy in the lower legs.  The Veteran also said that a private physician from Duke Neuroscience Department stated that the Veteran's condition had worsened due to his exposure to Agent Orange.

In January 2017, the Veteran was afforded a VA examination for his claim.  The examiner opined that the Veteran's peripheral neuropathy of the lower extremities was less likely than not incurred in or caused by herbicide exposure.  The examiner stated that this conclusion was based on his understanding of 38 C.F.R. § 3.307, that in order for the diagnosis of peripheral neuropathy to be considered caused by exposure to Agent Orange during military service, the condition had to have manifested to at least 10 percent within one year of the last known exposure to the chemical.  Upon review of the medical records, the examiner found that the Veteran's peripheral neuropathy symptoms were first noted in about 2002.  Nerve conduction studies were performed in 2006 and showed evidence of peripheral neuropathy at that time.  The examiner said that there was no objective evidence that peripheral neuropathy was present prior to that time.  The examiner stated that it was not possible to rule out the presence of asymptomatic peripheral neuropathy having been present within one year of the Veteran's presumed exposure to herbicides.  The examiner was unaware of any method by which a 10 percent manifestation of a neuropathy could be diagnosed without resorting to speculation.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for peripheral neuropathy is not warranted.  

The Board has reviewed all service treatment records, VA treatment records and private treatment records.  The preponderance of competent and credible evidence weighs against finding that bilateral peripheral neuropathy of the lower extremities was demonstrated in-service, that bilateral peripheral neuropathy of the lower extremities was compensably disabling within a year of separation from active duty, or that there is a nexus between any current diagnosis of bilateral peripheral neuropathy of the lower extremities and service, to include in-service herbicide exposure.

Here, the record does not demonstrate a diagnosis of peripheral neuropathy within a year of the Veteran's service separation.  In this regard, the first evidence of neuropathy is treatment notes reporting an onset of symptoms around 2002.  The competent medical evidence, therefore, does not show that the Veteran had peripheral neuropathy within either of the one-year presumptive periods in 38 C.F.R. § 3.309 (a) and 38 C.F.R. § 3.309 (e).

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of a peripheral neuropathy disability since service.  Notably, the Veteran's August 1967 separation examination report is negative for any treatment, complaint, or diagnosis pertinent to peripheral neuropathy.  This documented medical history is in conflict with his more current assertions that his current symptoms have continued since between 1966 and 1967.  Additionally, in VA treatment notes in April 2012 and December 2012, the Veteran reported neuropathy symptoms starting between 2002 and 2004.

As the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of peripheral neuropathy, he was not diagnosed with a peripheral neuropathy, disability until many years after service, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a peripheral neuropathy, disability, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

However, the Board must also consider whether the Veteran's peripheral neuropathy of the lower extremities was directly caused by herbicide exposure.  See Combee, 34 F.3d 1039.  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As there is a current diagnosis of neuropathy of the lower extremities, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000). 

The Board also finds that the weight of the evidence is against a finding that the Veteran's current neuropathy disability is etiologically related to the Veteran's military service on a direct basis.  In this case, the Veteran's service treatment records were negative for complaints or treatments related to a neuropathy disability.

The Board also notes that there are conflicting medical opinions of record addressing the possibility of a relationship between the Veteran's current peripheral neuropathy disability and his service to include as due to his presumed herbicide exposure.  As noted above, the Veteran's private physician stated in December 2015 that the Veteran began experiencing neuropathy symptoms after discharge from service.  In addition, the Veteran testified at his Board hearing in December 2016 that a private physician found his neuropathy symptoms to have been worsened by his exposure to Agent Orange.  Finally, a December 2012 VA treatment note stated that the Veteran had multiple reasons for intrinsic muscle weakness as well as sensory neuropathy which included Agent Orange exposure, carboplatin, left arm lympthedema with axillary mass removal, radial nerve injury and spinal stenosis with surgery in May 2012, and a September 2016 VA treatment note reported that the Veteran had peripheral neuropathy which had been evaluated and was thought to be attributed to Agent Orange along with carboplatin, hyperglycemia.  

Conversely, the January 2017 VA examiner concluded that it was less likely than not that the Veteran's peripheral neuropathy condition was incurred in or caused by the claimed in-service injury, event (herbicide exposure) or illness.  

In this regard, the Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the January 2017 opinion of the VA examiner to be the most probative. 

Regarding the December 2012 and September 2016 VA treatment notes, the physician indicated that the Veteran had peripheral neuropathy which was possibly related to Agent Orange and a list of other conditions.  However, the Board notes that an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature and of little probative value.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33   (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6   (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  In addition, the Board notes that the December 2015 private physician's statement was not supported by an adequate rationale for his reasoning.  Finally, the Veteran's testimony that a physician from Duke Neuroscience Department found his peripheral neuropathy to be worsened by his exposure to Agent Orange, though probative, does not outweigh the overall evidence of record against this opinion.

In contrast, the January 2017 VA examiner provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file and an examination of the Veteran, when concluding that the Veteran's claimed peripheral neuropathy disability was not related to the Veteran's service to include herbicide exposure.  Although the examiner stated that it was not possible to rule out the presence of asymptomatic peripheral neuropathy having been present within one year of the Veteran's presumed exposure to herbicides, the Board notes that the Veteran did not report any symptoms of peripheral neuropathy until over 40 years following discharge, at which time he reported that the symptoms began only 10 years earlier.  The Board is of the opinion that a history provided for the purpose of obtaining medical treatment has greater evidentiary value than a history provided in support of a claim for monetary benefits.   

For these reasons the Board finds the January 2017 VA examiner's opinion to be the most probative regarding the issue of whether the Veteran's current peripheral neuropathy disability was related to service to include as due to herbicide exposure.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93   (1992)).  See also Guerrieri, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Given that the most probative opinion is against a finding of a relationship between a peripheral neuropathy disability and his service, the Board finds that service connection is not warranted.

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of peripheral neuropathy, does not demonstrate neuropathy manifested to a compensable degree within one year of separation.  Additionally there is no probative evidence that neuropathy is related to an in-service injury sustained by the Veteran or related to conceded herbicide exposure.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b). 

The Board notes the Veteran's contentions regarding the etiology of his claimed peripheral neuropathy disability.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that a peripheral neuropathy disability is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran does not have the medical expertise to provide an opinion regarding the peripheral neuropathy etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

Thus, the Veteran's assertions that there is a relationship between his claimed peripheral neuropathy disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As the preponderance of the evidence is against the Veteran's claims, service connection must be denied.  38 C.F.R. §§ 3.1 (m) & (n), 3.102, 3.301.


ORDER

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as due to herbicide exposure is denied.


REMAND

The Veteran seeks entitlement to service connection for a back condition.  Specifically, the Veteran testified that during service around May or June 1966, he injured his back from falling about 25 to 30 feet off a ladder.  He stated that when he fell, he felt excruciating pain and was not able to get up.  The Veteran said that the chief corpsman came down to the engine room where he had fallen and had to strap him into a "stokes" stretcher and take him to sick bay.  The chief corpsman that examined him said that he needed to be airlifted to the hospital in Saigon; however, the Veteran said he declined to do that because they were short staffed.  Over the next few days, the Veteran reported that his back pain lessened and he used rib belts to make a brace for his back so that he could continue his duties.  From that point forward, the Veteran described how he always had back pain and sometimes would get a spasm that would keep him in bed for a day.  When the Veteran was ready to be discharged, he was told to undergo a Physical Evaluation Board; however, the Veteran declined to do this at that time because it would have kept him on active duty for another 3 to 6 months and he was registered and had an opportunity to attend school.  He said that his pain has been moderated now by surgery and spinal fusion.  Service treatment records are negative for any complaints, diagnosis or treatment of a back condition.  However, based on the Veteran's detailed testimony, the Board concedes that this injury did occur in service.

Post-service treatment records have diagnosed the Veteran as having degenerative disc disease of the lumbar spine.

The Board finds that a VA examination is warranted.  Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, VA treatment records indicate that the Veteran has current degenerative disc disease of the lumbar spine.  The Veteran also reported the onset of lumbar spine pain in May or June of 1966.  Based on the Veteran's December 2016 testimony, the Board concedes that this injury occurred in service.  The Board notes that the Veteran is competent to report the nature and onset of his low back pain.  In light of the Veteran's assertion of ongoing pain since service, the Board's concession that the Veteran incurred a back injury in service, and his current diagnosis of degenerative disc disease of the lumbar spine, the Board finds that a VA examination is warranted to assess the nature and etiology of the Veteran's back disability.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159 (c)(4) (2016).    

As the appeal is being remanded, the Veteran's VA treatment records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any further outstanding VA treatment records and make note in the file that nothing was found, if necessary.

2. After any outstanding records have been received, the Veteran should be afforded a VA examination for his back condition claim.  The examiner can assume that the Veteran incurred a back injury during service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file must be made available to and reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed back condition had its clinical onset during active service or is related to any in-service event, disease, or injury.  In providing this opinion, the examiner should note that the Veteran is competent to report his observable symptoms and relate his medical history.  If the examiner rejects the Veteran's reports, he or she must explain why and cannot rely solely on the absence of contemporaneous medical treatment to do so.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Then readjudicate the Veteran's back condition claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned, if otherwise in order, for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


